Citation Nr: 0519905	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  01-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased disability rating for 
acne, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from March 1996 to 
March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, granted service connection for acne and assigned a 
noncompensable evaluation to this disability, effective from 
March 2000.  

Following receipt of notification of the August 2000 
decision, the veteran perfected a timely appeal with respect 
to the issue of entitlement to an initial increased 
(compensable) rating for his service-connected acne.  During 
the current appeal, and specifically by an April 2001 rating 
action, the RO awarded a 10 percent evaluation for this 
disorder, effective from March 2000.  

The veteran has continued to express disagreement with the 
10 percent rating assigned to his service-connected acne.  In 
June 2004, the Board remanded the veteran's claim to the RO 
for further evidentiary development consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  Following 
completion of the requested development to the extent 
possible as well as a continued denial of the veteran's 
increased rating claim in February 2005, the RO returned his 
case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's service-connected acne, which is manifested 
by only a few papules on his face with no visible skin 
lesions, is under control with medication and only very 
sporadic outpatient treatment.  The presence of constant 
exudation or itching, extensive lesions, marked 
disfigurement, the presence of acne over 20 to 40 percent of 
his entire body or 20 to 40 percent of exposed areas 
affected, and the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more (but not constantly) during the 
past 12-month period has not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to, and since, August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in June 2004 in the present case, the VA 
informed the veteran of the type of evidence necessary to 
support his initial increased rating claim.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that VA could 
request the relevant records.  VA also discussed the attempts 
already made to obtain relevant evidence with regard to this 
claim.  Further, VA notified the veteran of his opportunity 
to submit "any other evidence or information that . . . [he 
believed would] support . . . [his] claim" and "any 
evidence in . . . [his] possession that pertains to . . . 
[his] claim."  Thus, he may be considered advised to submit 
all pertinent evidence in his possession.  

Additionally, the August 2000 and April 2001 rating 
decisions, the statement of the case (SOC) issued in April 
2001, and the supplemental statements of the case (SSOCs) 
furnished in February 2003 and February 2005 notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his initial increased rating claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the acne issue was first adjudicated (and service 
connection for this disability was granted and a 
noncompensable rating was initially assigned) in August 2000.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done in this case, as discussed above.  
Consequently, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in June 2004 in the current appeal was not given 
prior to the first adjudication of the issue on appeal, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in February 2005.  

Further review of the claims folder indicates that, during 
the current appeal and specifically in July 2000, the veteran 
has been accorded a VA general medical examination.  Pursuant 
to the Board's subsequent June 2004 remand, the veteran was 
scheduled for a VA dermatological evaluation.  In an October 
2004 letter, VA informed the veteran that an examination was 
going to be scheduled for him at the VA Medical Center (VAMC) 
in Miami, Florida and that he would receive notification from 
this medical facility of the date, time, and place of the 
evaluation.  The October 2004 letter, which was sent to the 
veteran at his address of record, also notified him of the 
consequences of his failure to report to the evaluation.  
See, 38 C.F.R. § 3.655(b) (2004) (which stipulates that 
failure to report for an examination scheduled in conjunction 
with a claim for increase will result in the denial of the 
claim).  

However, on separate occasions (in October 2004 and in 
November 2004) the veteran failed to report to the VA 
dermatological examinations scheduled for him.  Thereafter, 
in a November 2004 letter, VA asked the veteran, in light of 
his failure to report to these previously scheduled 
evaluations, to respond within 30 days whether he was willing 
to report for a subsequent examination if rescheduled.  This 
letter was also sent to the veteran at his address of record.  
However, the veteran failed to respond to VA request.  Thus, 
in February 2005, VA continued to deny the veteran's initial 
increased rating claim and issued an SSOC to that effect.  
The SSOC, which was furnished to the veteran at his address 
of record, was subsequently returned to VA as undeliverable.  

Importantly, as the Board has noted, the October and November 
2004 letters, as well as the February 2005 SSOC, were issued 
to the veteran at his address of record.  The claims folder 
contains no statement in which the veteran informs VA of any 
change in his residence or of his inability to report for the 
scheduled dermatological examinations.  In this regard, the 
Board notes that the veteran has the responsibility of 
reporting for an examination and keeping VA abreast of his 
current address.  In fact, the Court has held that VA's duty 
to assist is not a one-way street.  If a veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 191 (1991); 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  As the veteran 
failed to cooperate by providing VA with his change of 
address and by reporting to the recently scheduled VA 
dermatological examinations despite adequate notice of the 
importance of his attendance at such testing, the Board finds 
that VA has no outstanding duty to accord him any additional 
evaluation.  The Board will, therefore, adjudicate the 
veteran's initial compensable rating claim based upon the 
evidence currently included in his claims folder.  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of post-service treatment 
adequately identified by the veteran.  All such available 
records have been procured and associated with the veteran's 
claims folder.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the veteran's initial increased rating 
claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by the August 
2000 rating action, the RO granted service connection for 
acne and awarded a noncompensable evaluation, effective from 
March 2000, for this disability.  Service medical records 
reflected treatment for cystic acne of the face, chest, and 
back in February 1998 as well as acne vulgaris in September 
1996 and January 1999.  The February 2000 separation 
examination demonstrated cystic acne on the veteran's face as 
well as scars on his back.  The examiner who conducted this 
evaluation determined that this condition was not considered 
to be disabling.  A VA general medical examination conducted 
in July 2000 demonstrated the presence of acne on the 
veteran's face and upper back.  

In April 2001 rating action, the RO awarded a compensable 
evaluation of 10 percent, effective from March 2000, for the 
veteran's service-connected acne.  VA medical records 
reflected outpatient treatment for facial acne and diffuse 
circular small lesions on the veteran's left posterior 
shoulder in November 2000; moderate Grade 3 acne over his 
face with multiple pink papules and pustules in December 
2000; multiple pink papules (without pustiles) and 
hyperpigmented macules on his back in early February 2001; 
and red papules and several cystic lesions on his face, upper 
back (including shoulders), and chest later in February 2001.  
The physician who conducted the later February 2001 treatment 
session concluded that the veteran's cystic acne was not 
improving on his current medication regimen and, thus, 
prescribed new medicine.  A follow-up treatment session 
conducted two weeks later in March 2001 demonstrated the 
presence of pink cystic papules and nodules over the 
veteran's face and chest with scattered pustules on his back.  
The veteran declined to change his medication.  The 
service-connected acne has remained evaluated as 10 percent 
disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

Initially, the Board notes that the schedular criteria by 
which dermatological disorders are rated changed during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) (effective August 30, 2002) 
codified at 38 C.F.R. § 4.118 (2004).  The VA General Counsel 
has held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule 
may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  The VA can apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  

According to the old relevant rating criteria, acne was 
evaluated by analogy to eczema and was dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).  The old relevant rating criteria which 
evaluated impairment resulting from eczema stipulated that 
evidence of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area resulted in 
the assignment of a noncompensable rating.  Id.  A 
compensable evaluation of 10 percent required evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  Id.  The next higher rating of 
30 percent required evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  
The highest evaluation allowable under this diagnostic code, 
50 percent, necessitated evidence of ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations or exceptional repugnance.  Id.  

According to the revised pertinent rating criteria, evidence 
of acne on less than 5 percent of the entire body or exposed 
areas affected and no more than topical therapy required 
during the past 12-month period warrants the assignment of a 
noncompensable rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2004).  A compensable evaluation of 10 percent 
requires evidence of acne on at least 5 percent, but less 
than 20 percent, of the entire body; at least 5 percent, but 
less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  Id.  
The next higher rating of 30 percent requires evidence of 
acne on 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more (but not 
constantly) during the past 12-month period.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 60 percent, necessitates evidence of acne on more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.  

In the present case, the veteran has consistently asserted 
that his service-connected acne has worsened and is leaving 
scars and lesions on his body.  Such lay statements 
concerning the veteran's service-connected dermatological 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
such descriptions of this disability must be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

Significantly, the medical evidence of record does not 
support an increased evaluation for the veteran's 
service-connected acne under either the old, or the revised, 
rating criteria.  Relevant medical records which have been 
obtained and associated with the claims folder reflect only 
very sporadic outpatient dermatological treatment.  In fact, 
according to these documents, the veteran's service-connected 
acne appears to be improving.  In particular, at a February 
2002 outpatient treatment session, the veteran himself 
described improvement of his acne with his medication.  A 
physical examination conducted at that time reflected the 
presence of only a few papules and pustules on the veteran's 
face and neck as well as no visible skin lesions.  Several 
days later in the same month, a treating physician noted that 
he was considering decreasing the medication for the 
veteran's acne at the next visit.  Although the veteran's 
acne medication was continued at the April 2002 treatment 
session.  A physical examination conducted one year later in 
April 2003 found acne only on the veteran's face.  Further, 
the doctor determined that this dermatological condition was 
under control and instructed the veteran that he need not 
return for follow-up treatment for six months.  

Clearly, this medical evidence demonstrates that the 
veteran's service-connected acne is manifested by only a few 
papules on his face with no visible skin lesions and that 
this disorder is under control with medication and only very 
sporadic outpatient treatment.  The Board must conclude, 
therefore, that the competent evidence of record does not 
reflect the presence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  Consequently, 
the next higher rating of 30 percent for the veteran's 
service-connected acne based on the old rating criteria is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  Furthermore, as the competent evidence of record 
does not reflect the presence of acne over 20 to 40 percent 
of the veteran's entire body or 20 to 40 percent of exposed 
areas affected or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more (but not constantly) during the 
past 12-month period, a 30 percent evaluation for this 
service-connected disorder, pursuant to the revised rating 
criteria, is also not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's acne results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  38 C.F.R. § 4.1 specifically 
sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his acne results 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An initial disability rating greater than 10 percent for 
service-connected acne is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


